DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application  15/380,520 entitled "SYSTEMS AND METHODS FOR ALLOCATING TRANSACTIONS ACROSS SOURCES" filed on December 15, 2016.
Status of Claims
Claims 1, 6, and 16 have been amended and are hereby entered.
Claims 2-3, 5, 10, and 18-20 were previously canceled.
Claims 8 and 14 are newly canceled.
Claims 28 and 29 are newly added.
Claims  1, 4, 6, 7, 9, 11-13, 15-17, and 21-29 are pending and have been examined.


Response to Amendment
The amendment filed February 28, 2022, has been entered. Claims 1, 4, 6, 7, 9, 11-13, 15-17, and 21-29 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed June 30, 2022.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2016 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4, 6, 7, 9, 11-13, 15-17, and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 4, 6, 7, 9, 11-13, 15-17, and 21-29 are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receiving… instructions…”
“determination…that a payment account to fund a financial transaction has insufficient funds”
“listing… identifiers associated with payment accounts and associated percentage contribution numbers…”
“pre-populating… the percentage contribution numbers…”
“receiving user input…”
“receiving… risk information…”
“receiving…and storing a selection….”
“modifying… the multi-source payment account profile…”
“receiving … information designating whether the financial transaction is being approved”
“receiving instructions…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to list credit offer options or receive whether the financial transaction is approved    recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“device”, “memory storing instructions”, “processor configured to execute the instructions”, “a display configured to display a graphical user interface (GUI) comprising one or more windows”, “server”, “displaying an interface”, “displaying selectable elements in the GUI”, “user input via the selectable elements”, “transmitting”:
merely applying computer processing, storage, user interface, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0010] tangible computer-readable media that store software instructions that, when executed by one or more processors, are configured for and capable of performing and executing one or more of the methods, operations, and the like consistent with the disclosed embodiments....[0043] a server, general purpose computer, mainframe computer, or any combination of these components.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 4: 
“device”, “server”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 21: 
“device”, “interface”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 22: 
“device”, “interface”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 23: 
“device”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 24: 
“device”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 28: 
“device”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 29: 
“device”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0010] tangible computer-readable media that store software instructions that, when executed by one or more processors, are configured for and capable of performing and executing one or more of the methods, operations, and the like consistent with the disclosed embodiments....[0043] a server, general purpose computer, mainframe computer, or any combination of these components.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 6 recites: 
“receiving… an electronic transaction authorization request” 
“determining credit offer options”
“identifying a multi-source payment account profile”
“identifying a plurality of potential payment sources”
“accessing a plurality of default allocation settings”
“identifying a default allocation of funds”
“adjusting the default allocation of funds;”
“determining that the default allocation of funds does not cover a purchase”
“receiving… risk information…”
“presenting credit offer options for funding the purchase”
“receiving… a user selection of one of the credit offer options”
“determining a response”
“receiving… a user request to update the default allocation of funds”
“receiving… an adjusted allocation of funds for the purchase”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identify a plurality of potential payment sources or present credit offer options for funding the purchase or identify a default allocation of funds recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“mobile device”, “memory storing instructions”, “processor configured to execute the instructions”, “server”, “transmit to a mobile device for display”, “displaying selectable elements in a GUI”, “transmitting, to the mobile device, instructions”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0010] tangible computer-readable media that store software instructions that, when executed by one or more processors, are configured for and capable of performing and executing one or more of the methods, operations, and the like consistent with the disclosed embodiments....[0043] a server, general purpose computer, mainframe computer, or any combination of these components.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)  
Claim 9: 
“mobile device”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 11: (none found: does not include additional elements and merely narrows the abstract idea)  
Claim 12: (none found: does not include additional elements and merely narrows the abstract idea)  
Claim 13: 
“database”:   merely applying computer storage   technology  as  tools to perform an abstract idea
Claim 15: 
“mobile device”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 25: (none found: does not include additional elements and merely narrows the abstract idea)  
Claim 26: (none found: does not include additional elements and merely narrows the abstract idea)  
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0010] tangible computer-readable media that store software instructions that, when executed by one or more processors, are configured for and capable of performing and executing one or more of the methods, operations, and the like consistent with the disclosed embodiments....[0043] a server, general purpose computer, mainframe computer, or any combination of these components.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 16 recites: 
“receiving… an electronic transaction authorization request” 
“determining credit offer options”
“identifying a multi-source payment account profile”
“identifying a plurality of potential payment sources”
“accessing a plurality of default allocation settings”
“identifying a default allocation of funds”
“adjusting the default allocation of funds”
“determining that the default allocation of funds does not cover a purchase”
“receiving,…risk information”
“presenting credit offer options for funding the purchase”
“receiving… a user selection of one of the credit offer options”
“determining a response”
“transmitting …the response to the merchant server.”
“receiving… a user request to update the default allocation of funds”
“receiving… an adjusted allocation of funds for the purchase”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identify a plurality of potential payment sources or present credit offer options for funding the purchase or identify a default allocation of funds recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“mobile device”, “memory storing instructions”, “processor configured to execute the instructions”, “server”, “transmit to a mobile device for display”, “displaying selectable elements in a GUI”, “transmitting… instructions”:
merely applying computer processing, storage, user interface, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0010] tangible computer-readable media that store software instructions that, when executed by one or more processors, are configured for and capable of performing and executing one or more of the methods, operations, and the like consistent with the disclosed embodiments....[0043] a server, general purpose computer, mainframe computer, or any combination of these components.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 17: (none found: does not include additional elements and merely narrows the abstract idea)  
Claim 27: 
“computer-implemented”:   merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0010] tangible computer-readable media that store software instructions that, when executed by one or more processors, are configured for and capable of performing and executing one or more of the methods, operations, and the like consistent with the disclosed embodiments....[0043] a server, general purpose computer, mainframe computer, or any combination of these components.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0010] tangible computer-readable media that store software instructions that, when executed by one or more processors, are configured for and capable of performing and executing one or more of the methods, operations, and the like consistent with the disclosed embodiments....[0043] a server, general purpose computer, mainframe computer, or any combination of these components.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1, 4, 6, 7, 9, 11-13, 15-17, and 21-29 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 9, 11-13, 15-17, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (“SYSTEMS AND METHODS FOR ALLOCATING A PAYMENT AUTHORIZATION REQUEST TO A PAYMENT PROCESSOR”, U.S. Publication Number: 20090157518 A1), in view of Purves (“REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20130346302 A1)








Regarding Claim 1, 
Bishop teaches,





a display configured to display a graphical user interface (GUI) comprising one or more windows
(Bishop [0073]  A suitable display device/input device 
Bishop  [0080] such as through a pop-up display generated by the Internet site)
 a memory storing instructions; and a processor configured to execute the instructions to perform operations comprising:
(Bishop [0039] For example, the system may employ various integrated circuit components, e.g., memory elements...one or more microprocessors or other control devices.)
receiving, from a server, instructions to display a window within a first interface, the window comprising a multi-source payment account profile, the instructions being received in response to: 
(Bishop [0073]  A suitable display device/input device 
Bishop  [0080] such as through a pop-up display generated by the Internet site
Bishop [0152] payment system directory 2520 may maintain user profiles, business rules, allocation rules, and the like in order to determine where to route portions of a transaction request in order to obtain approval.
Bishop [0165] the system may analyze the loyalty point benefit associated with various payment processors and/or accounts)
  a determination, by the server, that a payment account to fund a financial transaction has insufficient funds,
(Bishop [0006]  receiving a transaction instrument for a closed account, an account that lacks sufficient funds or available credit, or a stolen transaction instrument.)
the determination being based on a default allocation setting associated with the multi- source payment account profile received from a database;
(Bishop [0094]  Suitable data access options...provided to enable the Internet user to access... information pertaining to other registered financial accounts  
Bishop [0153] The charges and/or loyalty points can also be allocated to different transaction accounts or sub-accounts using similar allocation rules or profiles. The allocation rules may be set by the customer, merchant, payment processor, employer, manager and/or any other entity  
Bishop  [0167] The allocation to the payment processor and/or account may be implemented using a pre-defined rule; selecting or entering a rule via a webpage, online or otherwise
Bishop  [0057] any combination of databases)
receiving, via user input in the GUI, access credentials associated with one or more funding sources to allow the multi-source payment account profile to access the one or more funding source;
(Bishop  [0167]   selecting or entering a rule via a webpage, online or otherwise
Bishop  [0048] The system may include or interface 
Bishop [0003] customer making purchases from a merchant ... prefers to use a transaction instrument (e.g., a credit card, charge card, debit card, RFID, etc.) when making such a purchase ...request and receive payment authorization from a financial institution prior to completing the transaction to ensure payment  
Bishop  [0136] Identification tokens enable a POS device to determine the validity of a signature and determine if the token source is trustworthy)
listing , in the window, identifiers associated with payment accounts and associated percentage contribution numbers for funding the financial transaction, the identifiers being associated with a multi-source payment account profile;
(Bishop [0153] The charges and/or loyalty points can also be allocated to different transaction accounts or sub-accounts using similar allocation rules or profiles. The charges and/or loyalty points can also be allocated to different transaction accounts or sub-accounts using similar allocation rules or profiles. The allocation rules may be set by the customer, merchant, payment processor, employer, manager and/or any other entity discussed herein. 
Bishop  [0057] any databases, systems, or components of the present invention may consist of any combination of databases or components at a single location or at multiple locations
Bishop  [0082] The transaction information can include, but is not limited to, the amount of funds to be transferred between the purchaser and seller, the date and time of the transaction, a description of the transaction, the purchaser's and seller's respective unique user identifiers, and any other pertinent information)
pre-populating, in the window,  the percentage contribution numbers based on one or more transaction categories;
(Bishop [0169] Payment system directory 2520 may also suggest an allocation based on past behavior. For example, if the consumer previously allocated a certain percentage of an office supply charge to a first payment processor and/or his Citibank card, and a certain percentage of his gas expenses to a second payment processor and/or his American Express corporate card, then the system may suggest a similar allocation during an office supply transaction)
displaying selectable elements in the GUI for adjusting the percentage contribution numbers;
(Bishop [0153]  The allocation rules may be set by the customer 
Bishop [0080]  the purchaser may be requested to select a method for transferring suitable funds to the seller, as indicated in step 608. The selection of a method for transferring the necessary funds may be completed through the transaction mechanism or, alternatively, through any other suitable means and then suitably communicated to the transaction mechanism. For instance, where the purchaser is purchasing goods, services, or other value from an online seller via an Internet Web site, the Web site, rather then the transaction mechanism, can request that the purchaser select a method of transferring monetary value to the seller.
Bishop [0073]  A suitable display device/input device 
Bishop  [0080] such as through a pop-up display generated by the Internet site
Bishop [Claim 18]   receiving said allocation rule based on an input received from an interface at said payment device.
Bishop [0167] For example, the consumer may enter information into a webpage regarding a pre-determined percentage or amount to allocate to payment processors and/or various accounts for certain transactions.)
receiving user input via the selectable elements in the GUI representing modifications to the percentage contribution numbers;
(Bishop [Abstract] such that a single transaction may me allocated among multiple payment processors for authorization
Bishop [0152] payment system directory 2520 enables the allocation of at least a portion (or the entire amount) of a monetary amount, charge and/or loyalty points to different payment processors. Accordingly, payment system directory 2520 may maintain user profiles, business rules, allocation rules, and the like in order to determine where to route portions of a transaction request in order to obtain approval.
Bishop [0167]  the consumer may enter information into a webpage regarding a pre-determined percentage or amount to allocate to payment processors and/or various accounts for certain transactions.
Bishop [0153]  The allocation rules may be set by the customer 
Bishop [0080]  the purchaser may be requested to select a method for transferring suitable funds to the seller, as indicated in step 608. The selection of a method for transferring the necessary funds may be completed through the transaction mechanism or, alternatively, through any other suitable means and then suitably communicated to the transaction mechanism. For instance, where the purchaser is purchasing goods, services, or other value from an online seller via an Internet Web site, the Web site, rather then the transaction mechanism, can request that the purchaser select a method of transferring monetary value to the seller.
Bishop [0073]  A suitable display device/input device 
Bishop  [0080] such as through a pop-up display generated by the Internet site
Bishop [Claim 18]   receiving said allocation rule based on an input received from an interface at said payment device.
Bishop [0167] For example, the consumer may enter information into a webpage regarding a pre-determined percentage or amount to allocate to payment processors and/or various accounts for certain transactions.)
transmitting the multi-source payment account profile to a server over a communication network; receiving from the server information designating whether the financial transaction is being approve
(Bishop [0167] The allocation to the payment processor and/or account may be implemented using a pre-defined rule; selecting or entering a rule via a webpage, online or otherwise submitting a request ... a message sent to and/or from a personal digital assistant; a confirmation, denial or non-response to an allocation request;)
by: receiving instructions, from the server, to list previously approved financial transactions, selecting, based on the user input, one or more approved financial transactions, adjusting, based on the user input via the selectable elements, the percentage contribution numbers for the payment accounts, and transmitting the adjusted percentage contribution numbers to the multi-source transaction provider system for reconciliation of the payment accounts.
(Bishop [0155] The allocation may be based upon...historical transactions...past behavior ...a predetermined allocation rule... and/or the like.
Bishop [0159] The customer may select an allocation rule (e.g., to a third party biller) using an interface (e.g., pop-up screen).... the consumer may request that the charge be sent to his cell phone company for billing.
Bishop [0167]  consumer may enter information into a webpage regarding a pre-determined percentage or amount to allocate to payment processors and/or various accounts for certain transactions.
Bishop [0173]  rules may be configured such that a transaction authorization request is transmitted directly from payment system directory 2520 to an Automated Clearing House (ACH).
Bishop [0049]  account number may be...for purposes of card acceptance, account reconciliation, reporting, or the like.)
Bishop does not teach receiving, from a third party system, risk information associated with the user; listing, in the window, a plurality of credit offer options based on the received risk information associated with the user; receiving, from the user input via the selectable elements in the GUI, and storing a selection of one of the credit options; modifying, based on the user input, the multi-source payment account profile by adjusting the percentage contributions for the payment accounts and adding the selected credit option; displaying, after a multi-source transaction provider system authorizes the financial transaction and  allocates funds to cover the financial transaction, a second interface for receiving an alteration, by the user, of a funding source for the financial transaction
Purves teaches,
receiving, from a third party system, risk information associated with the user;
(Purves [0154]   calculate a cost of the snoozing parameters 383 and the associated risk
Purves [0394]  based on business risk tolerance (e.g., the tolerance of the issuer for risk, the tolerance of the seller for risk, the size of the transaction, the history of the buyer, and/or the like).
Purves [0273] integrate to the transaction processing application programming interface (API) 
Purves [0373]  API used by Bill Pay server(s).)
 listing, in the window, a plurality of credit offer options 
(Purves [0164] may provide issuer promotions, e.g., a user may apply for a new credit card, etc., 410 via the widget.
Purves [0190] offers that are recommended by the wallet application's recommendation engine may be identified by an indicator)
based on the received risk information associated with the user; 
(Purves [0154]   calculate a cost of the snoozing parameters 383 and the associated risk
Purves [0394]  based on business risk tolerance (e.g., the tolerance of the issuer for risk, the tolerance of the seller for risk, the size of the transaction, the history of the buyer, and/or the like).)
receiving, from the user input via the selectable elements in the GUI, and storing a selection of one of the credit options; 
(Purves [0190] The user may select one or more offers from the list of applicable offers
Purves [0206] app may provide multiple screens of data fields and/or associated values stored for the user)
modifying, based on the user input, the multi-source payment account profile by adjusting the percentage contributions for the payment accounts and adding the selected credit option; 
(Purves [0182]  The user may choose another form of payment or adjust the amount to be debited from one or more forms of payment until the amount 915 matches the amount payable 914. Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.
Purves  [0249] a percentage of a bill)
  displaying, after a multi-source transaction provider system authorizes the financial transaction and  allocates funds to cover the financial transaction, a second interface for receiving an alteration, by the user, of a funding source for the financial transaction  
(Purves [0454] Using TSM (trusted service manager) protocols where a secure key from a issuer is passed to put on a phone or other client device, so that the wallet knows a secure key from the issuer was present during the transaction, may also prevent fraud and affect the liability for the transaction.
Purves [0266]  may provide options for the user during the time of purchase
Purves [0384] A badge may be used to indicate ....additional capabilities...allows the consumer to split a bill with a friend.... the widget may be updated in real-time to show the badge(s) 
Purves [0641] interface elements such as ...windows (collectively and commonly referred to as widgets)
Purves [0120]  the user may elect split the bill payment into more than one account and enter an amount to be charged with the account
Purves [0182] The user may choose another form of payment or adjust the amount to be debited from one or more forms of payment until the amount 915 matches the amount payable 914. Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.
Purves [0670] it is to be understood that the logical and/or topological structure of any combination of any data flow sequence(s), program components (a component collection), other components and/or any present feature sets as described in the figures and/or throughout are not limited to a fixed operating order and/or arrangement, but rather, any disclosed order is exemplary and all equivalents, regardless of order, are contemplated by the disclosure. ... it is to be understood that such features are not limited to serial execution, but rather, any number of threads, processes, ... may execute asynchronously, concurrently, in parallel, simultaneously, synchronously, and/or the like are also contemplated by the disclosure)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 4, 
Bishop and Purves teach the device of Claim 1 as described earlier.
Bishop teaches,
  based on the received message, disabling the payment.
(Bishop [0184]  after every available candidate payment system has been inquired of, full payment authorization is unattainable and the transaction cancelled)
Bishop does not teach receiving from the server a message indicating that funds from the payment accounts do not cover a purchase associated with a financial transaction authorization request;
Purves teaches,
receiving from the server a message indicating that funds from the payment accounts do not cover a purchase associated with a financial transaction authorization request;
(Purves [0358] When the transaction state is insufficient or declined, messages ...may be sent to the client device for display.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 6, 
Bishop teaches,
  a memory storing instructions; and a processor configured to execute the instructions to cause the system to perform operations comprising:
(Bishop [0039] For example, the system may employ various integrated circuit components, e.g., memory elements...one or more microprocessors or other control devices.)
receiving, over a payment processing network, an electronic transaction authorization request originating from a merchant server;
(Bishop [0161]  the payment system directory may route the payment authorization request
Bishop [0043] The merchant may have a computing unit implemented in the form of a computer-server, although other implementations are possible.)
determining credit offer options to transmit to a mobile device for display 
(Bishop [0068]   the purchaser 304 is provided with the opportunity to select means for submitting payment to the seller 306, such as through a suitable card or DDA. For example, by selecting the card payment method, transaction information regarding the sale is transferred by intermediary 314 to a suitable transaction mechanism 302 provided by a suitable financial institution, such as a card issuer
Bishop [0131]  or mobile devices.
Bishop [0073]  A suitable display device/input device 
Bishop  [0080] such as through a pop-up display generated by the Internet site)
identifying a multi-source payment account profile from among a plurality of multi-source payment account profiles stored in a database, based on the received electronic transaction authorization request; identifying a plurality of potential payment sources linked to the multi-source payment account profile based on the received electronic transaction authorization request;
(Bishop [0153] The charges and/or loyalty points can also be allocated to different transaction accounts or sub-accounts using similar allocation rules or profiles. The charges and/or loyalty points can also be allocated to different transaction accounts or sub-accounts using similar allocation rules or profiles. The allocation rules may be set by the customer, merchant, payment processor, employer, manager and/or any other entity discussed herein. 
Bishop  [0057] any databases, systems, or components of the present invention may consist of any combination of databases or components at a single location or at multiple locations.)
accessinq a plurality of default allocation settings associated with identified the default allocation settings comprisinq one or more transaction categories determined by a user associated with the identified payment account profile, the one or more transaction categories comprisinq one of: a transaction threshold, a geographic location, nature of a transaction, or a time period; ;; identifying a default allocation of funds from among the potential payment sources, based on the one or more transaction categories and associated with a characteristic of the electronic transaction authorization request;
(Bishop [Abstract] such that a single transaction may me allocated among multiple payment processors for authorization
Bishop [0102]  the category of good being purchased
Bishop [0169] Payment system directory 2520 may also suggest an allocation based on past behavior. For example, if the consumer previously allocated a certain percentage of an office supply charge to a first payment processor and/or his Citibank card, and a certain percentage of his gas expenses to a second payment processor and/or his American Express corporate card, then the system may suggest a similar allocation during an office supply transaction
Bishop [0063] include identification information regarding one or both of the purchaser 204 and the seller 206 as well as the terms of the transaction, which can include suitable account information, the date and time of the transaction, the amount of the funds transfer, a description of the goods, services, or other value, any escrow terms (such as a suitable escrow release event), and/or the like.
Bishop [0102] For example, the request may include any or all of the location information as previously described, the date and time of the transaction, the category of good being purchased, the sales prices, and/or the tax status of the parties involved.
Bishop [0152] payment system directory 2520 enables the allocation of at least a portion (or the entire amount) of a monetary amount, charge and/or loyalty points to different payment processors. Accordingly, payment system directory 2520 may maintain user profiles, business rules, allocation rules, and the like in order to determine where to route portions of a transaction request in order to obtain approval.
Bishop [0169] Payment system directory 2520 may also suggest an allocation based on past behavior. For example, if the consumer previously allocated a certain percentage of an office supply charge to a first payment processor and/or his Citibank card, and a certain percentage of his gas expenses to a second payment processor and/or his American Express corporate card, then the system may suggest a similar allocation during an office supply transaction 
Bishop [0063] include identification information regarding one or both of the purchaser 204 and the seller 206 as well as the terms of the transaction, which can include suitable account information, the date and time of the transaction, the amount of the funds transfer, a description of the goods, services, or other value, any escrow terms (such as a suitable escrow release event), and/or the like.
Bishop [0102] For example, the request may include any or all of the location information as previously described, the date and time of the transaction, the category of good being purchased, the sales prices, and/or the tax status of the parties involved.
Bishop [0171]  a first payment processor and/or American Express may recognize the primary authorization request as associated with a transaction that involves a charge allocation, and then a first payment processor and/or American Express may forward at least a portion of the authorization request to another payment processor and/or Visa.)
causing the mobile device to display selectable elements in a first graphical user interface (GUI) for adjusting the default allocation of funds;
(Bishop [0068]   the purchaser 304 is provided with the opportunity to select means for submitting payment to the seller 306, such as through a suitable card or DDA. For example, by selecting the card payment method, transaction information regarding the sale is transferred by intermediary 314 to a suitable transaction mechanism 302 provided by a suitable financial institution, such as a card issuer
Bishop [0131]  or mobile devices.
Bishop [0073]  A suitable display device/input device 
Bishop  [0080] such as through a pop-up display generated by the Internet site)
receiving user input via the selectable elements in the first GUI and storing data representing modifications to the default allocation of funds; 
(Bishop [0167] For example, the consumer may enter information into a webpage regarding a pre-determined percentage or amount to allocate to payment processors and/or various accounts for certain transactions. 
Bishop [0169] Payment system directory 2520 may also suggest an allocation based on past behavior. For example, if the consumer previously allocated a certain percentage ...
Bishop  [0005]  the electronic device merely stores the information)
Bishop does not teach determining that the default allocation of funds identified for the electronic transaction authorization request does not cover a purchase associated with the electronic transaction authorization request; and receiving, from a third party system, risk information associated with the user; transmitting, to the mobile device, instructions to display   a second GUI interface on the mobile device presenting credit offer options based on the received risk information associated with the user for funding the purchase in response to the determination that the default allocation of funds does not cover a purchase; receiving, from the mobile device, a user selection of one of the credit offer options; determining a response to the received electronic transaction authorization request based on at least the potential payment sources, a purchase amount associated with the received electronic transaction authorization request, and the selected credit offer option; transmitting, over the payment processing network, the response to the merchant server; receiving, from the mobile device, a user request to update the default allocation of funds for a purchase associated with the electronic transaction authorization request after a multi-source transaction provider system approves the financial transaction but before allocatinq funds to cover the financial transaction; transmitting, to the mobile device, instructions to display a third GUI   on the mobile device presenting selectable elements for adjusting the allocation of funds for the purchase; receiving, from the mobile device, an adjusted allocation of funds for the purchase, the adjusted allocation being based on at least one input to the selectable elements for adjusting the allocation of funds for the purchase; and transmitting the adjusted allocation of funds over the payment process network..
Purves teaches,
determining that the default allocation of funds identified for the electronic transaction authorization request does not cover a purchase associated with the electronic transaction authorization request; and
(Purves [0358] When the transaction state is insufficient or declined, messages 101986 and 101984 respectively may be sent to the client device for display.)
receiving, from a third party system, risk information associated with the user;
(Purves [0154]   calculate a cost of the snoozing parameters 383 and the associated risk
Purves [0394]  based on business risk tolerance (e.g., the tolerance of the issuer for risk, the tolerance of the seller for risk, the size of the transaction, the history of the buyer, and/or the like).
Purves [0273] integrate to the transaction processing application programming interface (API) 
Purves [0373]  API used by Bill Pay server(s).)
transmitting, to the mobile device, instructions to display   a second GUI interface on the mobile device presenting credit offer options 
(Purves [0554] specifies settings for the service (the offer service for a payment instrument) while step 5 specifies settings for an individual activity item (e.g., acceptance of an received offer). Step 4 enables Wallet to display activity information (e.g., alerts, offers)
Purves [0164] may provide issuer promotions, e.g., a user may apply for a new credit card, etc., 410 via the widget.
Purves [0162]  by clicking to pay, e.g., 406, with a credit card, a debit card, and bank accounts that have been added by the user to his Bill-Pay account 
Purves [0190] offers that are recommended by the wallet application's recommendation engine may be identified by an indicator)
based on the received risk information associated with the user for funding the purchase
(Purves [0154]   calculate a cost of the snoozing parameters 383 and the associated risk
Purves [0394]  based on business risk tolerance (e.g., the tolerance of the issuer for risk, the tolerance of the seller for risk, the size of the transaction, the history of the buyer, and/or the like).)
 in response to the determination that the default allocation of funds does not cover a purchase;
(Purves [0358] When the transaction state is insufficient or declined, messages ...may be sent to the client device for display)
receiving, from the mobile device, a user selection of one of the credit offer options;
(Purves [0182]  ...provide an indication of the amount of total funds covered so far by the selected forms of payment (e.g., Discover card and rewards points). The user may choose another form of payment or adjust the amount 
Purves  [0619] various mobile device(s))
determining a response to the received electronic transaction authorization request based on at least the potential payment sources, a purchase amount associated with the received electronic transaction authorization request, and the selected credit offer option; transmitting, over the payment processing network, the response to the merchant server; 
(Purves [0182] The user may choose another form of payment or adjust the amount to be debited from one or more forms of payment until the amount 915 matches the amount payable 914. Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.)
receiving, from the mobile device, a user request to update the default allocation of funds for a purchase associated with the electronic transaction authorization request after a multi-source transaction provider system approves the financial transaction but before allocatinq funds to cover the financial transaction; transmitting, to the mobile device, instructions to display a third GUI an interface on the mobile device presenting selectable elements for adjusting the allocation of funds for the purchase; receiving, from the mobile device, an adjusted allocation of funds for the purchase, the adjusted allocation being based on at least one input to the selectable elements for adjusting the allocation of funds for the purchase; and transmitting the adjusted allocation of funds over the payment process network. 
(Purves [0153] on a pre-approved consumer's bill...along with the temporary line available
Purves [0182]  the user may combine funds from multiple sources to pay for the transaction. ...provide an indication of the amount of total funds covered so far by the selected forms of payment (e.g., Discover card and rewards points). The user may choose another form of payment or adjust the amount to be debited from one or more forms of payment until the amount 915 matches the amount payable 914. Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.
Purves [0219] routing the card authorization request to the appropriate payment network for payment processing. 
Purves [0128]  based on the pre-defined payment settings associated with the user's virtual wallet, and/or the user's payment options input
Purves [0249] a percentage of a bill
Purves [Claim 17] receive an indication to pay at least a portion of the user's bill 
Purves [0206] the app may provide multiple screens
Purves [0641] interface elements such as ...windows (collectively and commonly referred to as widgets))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 7, 
Bishop and Purves teach the device of Claim 6 as described earlier.
Bishop teaches,
    transmitting the response further comprises authorizing the received electronic transaction authorization.
(Bishop [Abstract] The payment system directory is further configured to determine one or more payment processors to direct a payment authorization request, such that a single transaction may me allocated among multiple payment processors for authorization.)
Regarding Claim 9, 
Bishop and Purves teach the device of Claim 6 as described earlier.
Bishop teaches,
      transmitting, to the mobile device, instructions to display an interface on the mobile device presenting a plurality of alternative allocations of funds that cover the purchase; 	receiving, from the mobile device,  a selection of one of the alternative allocations of funds; 	and authorizing the received electronic transaction authorization request based on the received selection.
(Bishop [0159]   and an issuer routes billing information to the third party billing account for at least one of authorization or billing, outside of an established payment networks. The customer may select an allocation rule (e.g., to a third party biller) using an interface (e.g., pop-up screen). The interface may be located at any device, such as a home computer or the payment device. For example, the consumer may request that the charge be sent to his cell phone company for billing.)
Regarding Claim 11, 
Bishop and Purves teach the device of Claim 6 as described earlier.
Bishop teaches,
selecting, from among the identified potential payment sources, a first default allocation of funds when the purchase amount is below a first threshold and selecting a second default allocation of funds when the purchase amount meets or exceeds a threshold
(Bishop [0168] the consumer may establish that 50% of a charge over $250 should be allocated to a first payment processor and/or the Visa corporate card when the consumer is in California on any Wednesday, 35% of the charge should be allocated to a second payment processor and/or the company purchasing card if the expense relates to office supplies, and 15% of the charge should be allocated to a third payment processor and/or the consumer's personal MasterCard revolving credit card during promotional periods when it awards over 2 points per dollar purchased)
Regarding Claim 12, 
Bishop and Purves teach the device of Claim 6 as described earlier.
Bishop teaches,
  identifying a default allocation of funds comprises identifying a default allocation of funds based on a merchant associated with the electronic transaction authorization request
(Bishop [0144]  In addition, payment system directory 2420 may be configured to contain information pertaining to multiple candidate payment systems (e.g., payment systems 2431 and 2432) for the transaction. Furthermore, payment system directory 2420 (and gateway 2515 as discussed below) may contain algorithms and/or rules to enable payment system directory 2420 to choose a payment system based upon payment information (e.g., transaction amount), information related to the type of transaction (e.g., individual to merchant transactions, merchant to merchant transactions, etc.), the transaction instrument issuer (e.g., American Express) and/or any other criteria)
Regarding Claim 13, 
Bishop and Purves teach the device of Claim 6 as described earlier.
Bishop teaches,
	extracting a transaction account number from the electronic transaction  authorization request
(Bishop [0158]  As such, a customer's account number may be encoded within a payment device... the issuer obtains the account number known by the billing company)
accessing the database storing the - payment account profiles;
(Bishop [0154] associated with a account...stored in a merchant database, and the like.)
	and determining that the - identified payment account profile includes the transaction account number as a linked potential payment source.
(Bishop [0153] The charges and/or loyalty points can also be allocated to different transaction accounts or sub-accounts using similar allocation rules or profiles.)
Regarding Claim 15, 
Bishop and Purves teach the device of Claim 6 as described earlier.
Bishop teaches,
	disabling a payment feature associated with   the mobile device
(Bishop [0184]  after every available candidate payment system has been inquired of, full payment authorization is unattainable and the transaction cancelled)
Claim 16 is rejected on the same basis as Claim 6.
Claim 17 is rejected on the same basis as Claim 7.
Regarding Claim 21, 
Bishop and Purves teach the device of Claim 1 as described earlier.
Bishop does not teach wherein displaying an interface for receiving an alteration further comprises displaying an interface identifying a financial transaction and displaying a plurality of funding sources.
Purves teaches,
wherein displaying an interface for receiving an alteration further comprises displaying an interface identifying a financial transaction and displaying a plurality of funding sources.
(Purves [0182]  the user may combine funds from multiple sources to pay for the transaction. ...provide an indication of the amount of total funds covered so far by the selected forms of payment (e.g., Discover card and rewards points). The user may choose another form of payment or adjust the amount to be debited from one or more forms of payment until the amount 915 matches the amount payable 914. Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.
Purves [0641] interface elements such as ...windows (collectively and commonly referred to as widgets))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 22, 
Bishop and Purves teach the device of Claim 21 as described earlier.
Bishop does not teach wherein the interface for receiving an alteration further identifies a previously approved allocation of funds for the financial transaction.
Purves teaches,
wherein the interface for receiving an alteration further identifies a previously approved allocation of funds for the financial transaction.
(Purves [0128]  based on the pre-defined payment settings associated with the user's virtual wallet, and/or the user's payment options input)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 23, 
Bishop and Purves teach the device of Claim 1 as described earlier.
Bishop does not teach  wherein the operations further comprise receiving, from a user, a user input to disable one or more payment sources..
Purves teaches,
  wherein the operations further comprise receiving, from a user, a user input to disable one or more payment sources.
(Purves  [0413]  the consumer may desire to remove a payment account from their virtual wallet)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 24, 
Bishop and Purves teach the device of Claim 1 as described earlier.
Bishop does not teach  wherein the operations further comprise suggesting, by the multi-source transaction provider system, an alternative funding allocation based on a determination that the user would qualify for a special promotion by using a linked payment source.
Purves teaches,
wherein the operations further comprise suggesting, by the multi-source transaction provider system, an alternative funding allocation based on a determination that the user would qualify for a special promotion by using a linked payment source.
(Purves [0164] may provide issuer promotions, e.g., a user may apply for a new credit card, etc., 410 via the widget.
Purves [0162]  by clicking to pay, e.g., 406, with a credit card, a debit card, and bank accounts that have been added by the user to his Bill-Pay account 
Purves [0190] offers that are recommended by the wallet application's recommendation engine may be identified by an indicator)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 25, 
Bishop and Purves teach the device of Claim 6 as described earlier.
Bishop does not teach  wherein the operations further comprise: initiating reconciliation of the plurality of potential payment accounts to fund the purchase according to the adjusted allocation of funds.
Purves teaches,
wherein the operations further comprise: initiating reconciliation of the plurality of potential payment accounts to fund the purchase according to the adjusted allocation of funds.
(Purves [0207] processor to reconcile payments between the parties
Purves [0182]  the user may combine funds from multiple sources to pay for the transaction. ... adjust the amount to be debited from one or more forms of payment until the amount 915 matches the amount payable...payment authorization may begin.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 26, 
Bishop and Purves teach the device of Claim 6 as described earlier.
Bishop does not teach  receiving from the user, a rejection of the credit offer options; and based on the received rejection, disabling the payment.
Purves teaches,
receiving from the user, a rejection of the credit offer options; and based on the received rejection, disabling the payment.
(Purves  [0263]  user indicating that they were rejected for the new account and offer.
Purves  [0413]  the consumer may desire to remove a payment account from their virtual wallet)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 27, 
Bishop and Purves teach the device of Claim 16 as described earlier.
Bishop does not teach  wherein the default allocation settings further comprise suspending one or more default allocation settings when a user exceeds a specified spending limit.
Purves teaches,
wherein the default allocation settings further comprise suspending one or more default allocation settings when a user exceeds a specified spending limit.
(Purves [0261] once the entire balance for the “Snooze” Credit Card Account has been paid off by the user, Bill Pay may delete 2146, deactivate, and/or perform a like expiration procedure on the “Snooze” Credit Card Account.)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 28, 
Bishop and Purves teach the device of Claim 1 as described earlier.
Bishop does not teach wherein the operations further comprise displaying, in the window, an identification of the payment account associated with the default allocation setting that is insufficient to fund the financial transaction.
Purves teaches,
wherein the operations further comprise displaying, in the window, an identification of the payment account associated with the default allocation setting that is insufficient to fund the financial transaction.
(Purves [0358] When the transaction state is insufficient or declined, messages 101986 and 101984 respectively may be sent to the client device for display. 
Purves [0466]  the lightbox appears overlaid on the merchant's web site. In other embodiments, the lightbox appears in a different window. 
Purves [0129]:
<account_params>
<account_type>checking</account_type>
<account_num>1234567890123456</account_num>
</account_params>)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])
Regarding Claim 29, 
Bishop and Purves teach the device of Claim 1 as described earlier.
Bishop does not teach wherein the operations further comprise displaying, in the window, an identification of one or more funding sources associated with the multi-source payment account profile that contain sufficient funds to fund the financial transaction.
Purves teaches,
wherein the operations further comprise displaying, in the window, an identification of one or more funding sources associated with the multi-source payment account profile that contain sufficient funds to fund the financial transaction.
(Purves  [0131] Upon determining that the user possesses sufficient funds for the transaction, the Bill-Pay server may invoke a component to provide value-add services for the user.
Purves [0358]  messages ... may be sent to the client device for display. 
Purves [0466]  the lightbox appears overlaid on the merchant's web site. In other embodiments, the lightbox appears in a different window. 
Purves [0129]:
<account_params>
<account_type>checking</account_type>
<account_num>1234567890123456</account_num>
</account_params>)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment allocation teachings of Bishop to incorporate the portal bill payment platform teachings of Purves that  “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portal bill payment platform) to a known concept (i.e. payment allocation) ready for improvement to yield predictable result (i.e. “provide users (e.g., cardholders of cards associated with the Bill-Pay) with the ability to pay bills using reloadable prepaid card accounts at participating merchant locations” Purves [0100])



Response to Remarks
Applicant's arguments filed on September 30, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“A.   The Claims Are Not Directed To An "Abstract Idea" … because Applicant's amended claims are not "directed to" an abstract idea … i)   The amended claims do not recite a judicial exception … The § 101 rejection should be withdrawn because the amended claims are not directed to "certain methods of organizing human activity." "
Examiner responds: 
The limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to list credit offer options or receive whether the financial transaction is approved    recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The Applicant states:
“ ii)  The alleged judicial exception is integrated into a practical application … the claimed "graphical user interface" provides technological improvements to existing systems for funding purchases with multiple payment sources because this GUI "may allocate the transaction across the funding sources in real time based on the default allocation settings . "
Examiner responds:
A judicial exception is not integrated into a practical application. In particular, the recited additional elements of:
“device”, “memory storing instructions”, “processor configured to execute the instructions”, “a display configured to display a graphical user interface (GUI) comprising one or more windows”, “server”, “displaying an interface”, “displaying selectable elements in the GUI”, “user input via the selectable elements”, “transmitting”:
merely applying computer processing, storage, user interface, and networking technology  as  tools to perform an abstract idea 






are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0010] tangible computer-readable media that store software instructions that, when executed by one or more processors, are configured for and capable of performing and executing one or more of the methods, operations, and the like consistent with the disclosed embodiments....[0043] a server, general purpose computer, mainframe computer, or any combination of these components.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  
The Applicant states:
“ B.   The Claims Amount To "Significantly More" Than an Abstract Idea … When properly considered in combination, the amended claims recite "significantly more." i)   The claims recite improvements to a technical field …. The amended claims further recite improvements to the technical field of remote multi-system electronic financial service control " 
Examiner responds:
Applicant’s Specification discusses generic interfaces available on any type of device:
[053] Display device 306 may be any display device configured to display interfaces on mobile computing device 300. In some embodiments, display device 306 may include a screen for displaying a graphical and/or text-based user interface....The disclosed embodiments are not limited to any type of display devices otherwise configured to display interfaces. 
Applicant’s Specification discusses potentially utilizing third-party platforms to generate the interfaces:
[038] Third-party systems 118 may include one or more computing systems configured to perform one or more operations consistent with facilitating electronic payment....third-party system(s) 118 may include a system similar to, for example, PayPal® (see https:// https://www.paypal.com/), Google WalletTM (see https://www.google.com/wallet/), or DwollaTM (see https://www.dwolla.com/).
The prior art references teach:
"pre-populating, in the window, the percentage contribution numbers based on one or more transaction categories,","displaying selectable elements in the GUI for adjusting the percentage contribution numbers,":
Bishop [0154]  payment system directory 2520 enables the allocation of at least a portion (or the entire amount) of a monetary amount, charge and/or loyalty points to different payment processors.
Bishop [0153] the charge may be allocated among one or more of the Citibank, Bank of America, Visa, American Express Corporate and American Express Blue card accounts in accordance with a user profile, allocation rules
Bishop [0167] account may be implemented using a pre-defined rule;  selecting or entering a rule via a webpage... the consumer may enter information into a webpage regarding a pre-determined percentage or amount to allocate to payment processors and/or various accounts
"displaying, after a multi-source transaction provider system approves the financial transaction and before allocating funds to cover the financial transaction…"
Purves [0153] on a pre-approved consumer's bill...along with the temporary line available
Purves [0182]  the user may combine funds from multiple sources to pay for the transaction. ...provide an indication of the amount of total funds covered so far by the selected forms of payment (e.g., Discover card and rewards points). The user may choose another form of payment or adjust the amount to be debited from one or more forms of payment until the amount 915 matches the amount payable 914. Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.
Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“ Purves does not teach or suggest "displaying, after a multi-source transaction provider system authorizes the financial transaction and allocates funds to cover the financial transaction, a second interface for receiving an alteration, by the user, of a funding source for the financial transaction .. ." and "transmitting the adjusted percentage contribution numbers to the multi-source transaction provider system for reconciliation of the payment accounts" as recited in amended claim 1 (emphases added). " 
Examiner responds:
Examiner maintains that Purves does   teach   "displaying, after a multi-source transaction provider system authorizes the financial transaction and allocates funds to cover the financial transaction, a second interface for receiving an alteration, by the user, of a funding source for the financial transaction":
Purves [0454] Using TSM (trusted service manager) protocols where a secure key from a issuer is passed to put on a phone or other client device, so that the wallet knows a secure key from the issuer was present during the transaction, may also prevent fraud and affect the liability for the transaction.
Purves [0266]  may provide options for the user during the time of purchase
Purves [0384] A badge may be used to indicate ....additional capabilities...allows the consumer to split a bill with a friend.... the widget may be updated in real-time to show the badge(s) 
Purves [0641] interface elements such as ...windows (collectively and commonly referred to as widgets)
Purves [0120]  the user may elect split the bill payment into more than one account and enter an amount to be charged with the account
Purves [0182] The user may choose another form of payment or adjust the amount to be debited from one or more forms of payment until the amount 915 matches the amount payable 914. Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.
Purves [0670] it is to be understood that the logical and/or topological structure of any combination of any data flow sequence(s), program components (a component collection), other components and/or any present feature sets as described in the figures and/or throughout are not limited to a fixed operating order and/or arrangement, but rather, any disclosed order is exemplary and all equivalents, regardless of order, are contemplated by the disclosure. ... it is to be understood that such features are not limited to serial execution, but rather, any number of threads, processes, ... may execute asynchronously, concurrently, in parallel, simultaneously, synchronously, and/or the like are also contemplated by the disclosure
Examiner maintains that Bishop does   teach   "transmitting the adjusted percentage contribution numbers to the multi-source transaction provider system for reconciliation of the payment accounts":
Bishop [0159] The customer may select an allocation rule (e.g., to a third party biller) using an interface (e.g., pop-up screen).... the consumer may request that the charge be sent to his cell phone company for billing.
Bishop [0167]  consumer may enter information into a webpage regarding a pre-determined percentage or amount to allocate to payment processors and/or various accounts for certain transactions.
Bishop [0173]  rules may be configured such that a transaction authorization request is transmitted directly from payment system directory 2520 to an Automated Clearing House (ACH).
Bishop [0049]  account number may be...for purposes of card acceptance, account reconciliation, reporting, or the like
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lange (“SYSTEMS AND METHODS FOR FINANCIAL DATA COMMUNICATIONS AND DATA MANAGEMENT”, U.S. Publication Number: 20150058109 A1) for facilitating an interaction between a person (group or sponsor) and a merchant. In some embodiments, a system is provided in which the person electronically institutes a promise to spend a specific amount of money on purchases with the particular merchant …. The system can comprise an account management system, user interface, first communication system, merchant interface system, second communication system and payment processor that may be dispersed elements or nodes interconnected by communication lines.
Esplin (“SYSTEM AND METHOD FOR MANAGING WIRELESS POINT-OF-SALE TRANSACTIONS”, U.S. Publication Number: 20150221042 A1)   enables a wireless point-of-sale transaction. The account module stores account information corresponding to a plurality of payment accounts. The account selection module selects a payment account from the plurality of payment accounts as a default payment account for a wireless point-of-sale transaction based on one or more predetermined criteria. The display displays the default payment account to a user. The input interface enables the user to accept the default payment account by the account selection module. The wireless transmitter that wirelessly transmits payment information to a point-of-sale device, wherein the payment information comprises account information associated with the default account when the default payment account is accepted via the input interface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697